DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on January 6, 2021 was received. Claims 1-2, 5, 7-8 and 14-18 were amended. Claims 9 and 11 were canceled. No claim was added. Claims 3-4, 6, 12 and 19-40 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued August 6, 2020. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-2, 5, 7-11 and 13-18 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US20100075172) in view of Yamabe (WO2015159371A1 .
Claim interpretation claim 1, the steps f, g, h, i, j and l are considered as option steps because they are labeled “as appropriate”. Thus, steps d, e, f, g, h, i, j and l are not considered as required in claim 1. Any prior art that reads on the remaining claim limitation and steps are considered to read on claim 1. The steps d1 and e are being performed together (and) or alternatively (or) as required in claim 1, thus, only one of d1 and e are required in claim 1. 
Regarding claim 1, Koch teaches a method of producing an at least partially corrosion protected shinny non-metallic substrate (abstract, paragraph 0001) (a method for manufacturing a coated non-metallic substrate). Koch teaches to provide a non-metallic substrate with at least one partially coatable surface (paragraphs 0016-0017) (step a). Koch teaches to provide an application system for applying the metal layer (paragraphs 0018, 0052-0055) (step b), wherein part of the application involves pretreatment of the substrate with plasma (step d1) (paragraph 0045). Since the plasma pretreatment would require a plasma generator, thus, the features reads on the limitation of providing least one plasma generator system within the application system for the application of the metal layer or as a component thereof (step c). Koch teaches a metal layer is applied on the substrate wherein the metal layer comprising a first metal or metal alloy such as aluminum, gold, silver, platinum etc  (paragraphs 0018 and 0050) (step k). Koch teaches the metal layer is applied by physical vapor deposition, sputter or ARC vaporization (paragraphs 052, 0054 and 0055). Koch teaches to apply at least one protective layer overcoat on the metal layer (paragraph 0085) (step o). Koch teaches 
Koch does not explicitly teach to apply a polysiloxane layer on the metal layer as one of the top coats. However, Yamabe teaches a method of forming a polysiloxane coating film on a metal material (abstract). Yamabe teaches at least one organosilicon compound is used to form the polysiloxane film using plasma polymerization (paragraphs 0024-0025) on the surface of the metal layer (step m). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a polysiloxane layer on the metal layer as a top coat by plasma polymerization with at least one organosilicon compound as suggested by Yamabe in the method of manufacturing a coated non-metallic substrate as disclosed by Koch because Yamabe teaches such polysiloxane film is transparent and very thin and also can prevent discoloration of the metal layer due to corrosion (paragraph 0029), which is desired by Koch. 
Koch in view of Yamebe does not explicitly teach to plasma treating the polysiloxane layer. However, Zdenek teaches a method of plasma pretreatment of painted/ lacquered parts to increase adhesiveness of second lacquer layer to be applied subsequently (abstract, page 1 lines 10-11, and lines 35-37) (step n). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide plasm treatment on the polysiloxane layer before applying 
Since Koch teaches the sputtering system can be used for the plasma pretreatment (paragraph 0113), and Yamebe and Zdenek teaches the respective steps required generation of plasma (Yamabe paragraphs 0024-0025; Zdenek abstract, page 1 lines 10-11, and lines 35-37), it would be obvious to one of ordinary skilled in the art to also use the sputtering system for the step m (applying third polysiloxane layer) and step n (the sixth plasma treatment). 
Regarding claim 2, Koch further teaches an adhesive agent (primer layer) is applied to the surface of the substrate (paragraph 0045) before the metal layer is formed (step g) and the adhesive agent is treated by plasma (paragraph 0045) (step h). Thus, Koch teaches the steps g, h, k, m, n, o follow one another in each case. 
Regarding claim 5, Koch teaches the non-metallic substrate is glass, ceramic, plastic or wood (paragraph 0044). 
Regarding claim 7, Yamebe teaches the organosilicon compound comprise an amino function group (paragraph 0037 (amino-containing silane).
Regarding claim 8, Koch teaches the plasma treatment is carried out with oxygen (paragraph 0045). Zdenek teaches a method of plasma pretreatment is carried out by with inert gas, nitrogen or oxygen (page 1 lines 15-17, page 2 lines 68-73). 
Regarding claim 10, Koch teaches the overcoat is polyester (paragraph 0116). 

Regarding claim 14, Yamabe teaches more than one organosilicon compounds are used to apply the polysiloxane layer (paragraphs 0052-0054). Yamabe teaches the compounds are in the liquid form (paragraph 0052) and are being introduced to the plasma gas (paragraph 0056). Thus, it would have been obvious the organosilicon compounds are being stored in a container located outside of the application system of the device and applied to the plasma via a feed line. Yamabe does not explicitly teaches the different compounds are being stored in a different containers and being introduced inside the plasma gas via different feeding line. However, it is obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, there are only three options to supply two different compound to the plasma system: mixed first and second organosilicon compounds in the container and apply via the same feed line; store first organosilicon compound in the first container, store second organosilicon compound in the second container and apply via the same feed line; or store first organosilicon compound in the first container, apply the first organosilicon compound via the first feed line, store second organosilicon compound in the second container, and apply the second organosilicon compound via the second feed line. Since the result of all three solutions are the same (supplying the mixture of the first and second organosilicon compounds to the plasma to form polysiloxane layer on the metal layer), it would be obvious to one of ordinary skill in the 
Regarding claim 15, Koch teaches the top coat protective lacquer can contain at least one dye or one pigment (paragraph 0085) (a coating material which contains at least one coloring agent is used for applying the overcoat). 
Regarding claim 16, Yamabe teaches the treatment with at least one organosilicon compound is carried out in the presence of oxygen or air (paragraph 0046) (reactive gas). 
Regarding claim 17, Yamabe teaches the organosilicon compound is hexamethyldisiloxane (paragraph 0052) and the reactive gas is oxygen or air (paragraph 0046). 
Regarding claim 18, Yamabe teaches the treatment with at least one organosilicon compound is carried out in the presence of oxygen or air to form the polysiloxane (paragraph 0046) (reactive gas) (the step of treatment with at least one organosilicon compound in the presence of at least one reactive gas is used at least for one step for the production of a polysiloxane layer). 

Response to Arguments
Applicant's arguments filed on January 6, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Only Koch addresses a process for applying a metal layer onto a non-metallic substrate. 
Neither Yamebe nor Zdenek, in combination with Koch, guides an ordinary skilled person toward applying a polysiloxane layer thereto by plasma polymerization to a rather thin metal layer obtained by vapor deposition or sputter techniques. 
None of the references conduct the plasma treatment and application of the metal layer and application of the polysiloxane layer all in a vacuum vapor deposition system or sputtering system. 
None of the references teaches the step e.
None of the references teaches “advantage of substantially reduced processing times but also of very short changeover and cycle times when new substrate batches need to be coated. With the process specified in amended claim 1, non-metallic substrates having a high-quality, long-lasting overcoating can be obtained, and the vapor deposited or sputtered thin metal layer exhibits excellent corrosion resistance even when the surfaces have suffered mechanical damage, for example by scratching”

In response to Applicant’s arguments, please consider the following comments:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yamebe clearly teaches to apply the polysiloxane layer thereto by plasma polymerization to a metal surface, with Koch teaches at least one or more of transparent In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed above, Since Koch teaches the sputtering system can be used for the plasma pretreatment (paragraph 0113), and Yamebe and Zdenek teaches the respective steps required generation of plasma (Yamabe paragraphs 0024-0025; Zdenek abstract, page 1 lines 10-11, and lines 35-37), it would be obvious to one of ordinary skilled in the art to also use the sputtering system for the step m (applying third polysiloxane layer) and step n (the sixth plasma treatment). In response to arguments regarding corona treatment, it is noted that corona treatments in the claims are alternatives of the plasma treatments, thus, only one of the plasma treatments and 
As discussed above, the steps d1 and e are being performed together (and) or alternatively (or) as required in claim 1, thus, only one of d1 and e are required in claim 1. Since Koch teaches the step d1 (see rejections above), the rejections have addressed all the limitation of the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the advantages of the claimed method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717